DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments in the Remarks filed on 02/19/2021, with respect to the previous Non-Final Rejection of 02/04/200, are addressed by the Examiner, as follows: 
Claim Rejection under 35 U.S.C 103
	Applicant asserts that “ Siu clearly teaches away from using the pulse oximetry waveform itself for calculations”  and that “[in]n fact, Siu teaches away from using the pulse oximetry waveform itself for calculations” and “[o]ne skilled in the art would not be motivated to combine the teaching of Siu…” The Examiner respectfully disagrees. Though Siu does not disclose using a pulse oximetry waveform exclusively for calculations, the use of a pulse oximetry waveform is comprises” a pulse oximetry waveform and therefore does not preclude using other waveforms as long a pulse oximetry waveform is included.
Applicant further asserts “one of skill in the art would not be motivated to combine Siu with any reference that uses waveform height for detecting pulsus paradoxus and the combination with Stone and Mason is improper.” However, Sui teaches “and thus may also be viewed as a measure of pulsus paradoxus for the patient.  Here, the magnitude of the pulsatile component of the pleth waveform may refer, for example, to…a height of a pulse-beat peak in the pulsatile component of the pleth waveform, or a peak-to-valley ratio thereof, or any other similar measure of a degree of respiration-related variations in the pleth waveform” (par. [0041]), which ties Siu to the secondary references of Stone and Mason. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device and method in the Siu reference to include a calculation using the ratio of the maximum and minimum amplitude of the pulse oximetry, as taught by Stone and detection of pulsus paradoxus using plethysmographic oximetry and a scoring criteria of pulsus paradoxus, as taught by Mason, for the purpose of describing changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions ; and detecting a pattern of respiratory cycle waveforms to detect pulsus paradoxus more accurately.
In response to applicant's arguments against the references of Stone and Mason individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In summary, Siu is suitable reference for use in combination with the references of Stone and Mason to teach using pulse oximetry waveform to calculate oximetry paradoxus of claims 1, 16 and 19. Therefore the rejection of claims 1, 16 and 19 under 35 USC 103 to Siu, Stone and Mason is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Siu et al. (Publication No. US 2017/0209074, hereinafter Siu) in view of Stone et al. (“Respiratory Changes in the Pulse-Oximetry Waveform Associated with Pericardial Tamponade” 2006, Clin. Cardiol. 29, 411-414 hereinafter Stone) and further in view of Mason et al. (Publication No. US 2013/0281805, hereinafter Mason). 
Regarding claims 1, 14, 16 and 19, Siu discloses a method, a device and a non-transitory computer readable storage medium comprising instructions for diagnosing pericardial tamponade, comprising: 
 (Fig. 2, (20)) comprising a memory (Fig. 2, (230)) and a processor (Fig. 2, (250)) in communication with the memory (Fig. 2 and par. [0042]: … memory 230 of PDP 20 may store instructions that are executable by the processor 250), a pulse oximetry waveform (Figs. 1-4 (11) and par. [0036]: …analyze the pleth waveform P(t)… in particular when it is obtained using a pleth signal measured by a pulse oximeter) of a person to obtain an oximetry paradoxus , wherein the analyzing the pulse oximetry waveform to obtain the oximetry paradoxus comprises (par. [0036]:  …PDP 20 may be configured to generate, based on the pleth waveform 11, a measure or an indicator of a respiratory distress or effort in the patient. This measure or indicator, which generally relates to pulsus paradoxus and may be viewed also as a measure thereof, may be referred to herein as the respiratory index (RI), or as the oximetric respiratory index (ORI), in particular when it is obtained using a pleth signal measured by a pulse oximeter. In some embodiments PDP 20 may also be referred to as an ORI computing device 20 or an ORI computer 20):
identifying, by the device, a maximum amplitude (Siu, Fig. 5 (341a, b))  and a minimum amplitude (Siu, Fig. 5 (342a, b)) of the pulse oximetry waveform within each respiratory cycle (Siu, Fig. 3, (120) and 5 and par. [0040]: …waveform 33, may be in the form of, or defined by, a time sequence of pulse-beat area values …extending over the plurality of N >1 respiratory cycles; …, [0041]… and thus may also be viewed as a measure of pulsus paradoxus for the patient.  Here, the magnitude of the pulsatile component of the pleth waveform may refer, for example, to...a height of a pulse-beat peak in the pulsatile component of the pleth waveform, or a peak-to-valley ratio thereof, or any other similar measure of a degree of respiration-related variations in the pleth waveform).
determining, by the device, whether the oximetry paradoxus is equal to or larger than a threshold (par. [0053]: …PDP 20 may be configured to generate an alarm signal when the respiratory index, or a function thereof, crosses a pre-defined threshold, and [claim 12]: …comparing the respiratory index, or a function thereof, to a pre-defined threshold value to detect a respiratory distress event); and 
While Siu teaches the claimed oximetry paradoxus is determined to be equal or larger than the threshold to determine respiratory distress, by the device ([0070]: The horizontal dashed lines in the figure exemplify thresholds for grading the severity of an apnea event …Intersections of a best-fit ORI (SpO2) curve shown with a dotted line in the figure may provide ORI threshold values for various apnea severity levels and  [claim 12]: …comparing the respiratory index, or a function thereof, to a pre-defined threshold value to detect a respiratory distress event). Siu does not explicitly teach identifying the person having or suspected as having pericardial tamponade; and 

Stone in the same field of endeavor: correlating respiratory variability in pulse-oximetry waveforms with pulsus paradoxus in patients suspected of cardiac tamponade, discloses calculating, by the device, a ratio of the maximum amplitude and the minimum amplitude of the pulse oximetry waveform within the respiratory cycle to obtain the oximetry paradoxus (pg. 1, see Methods: Phasic respiratory changes in pulse-oximetry waveform amplitude (maxima—minima) were expressed as an expiratory/inspiratory ratio…). This provides the benefit of describing changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions (see pg. 411, Hypothesis).
Further, Mason in the same field of endeavor discloses a method and system for detection of pulsus paradoxus using plethysmographic oximetry, wherein Mason uses scoring criteria such as offset over height to determine pericardial tamponade (pars. [0035], [0046]). This is for the purpose of detecting a pattern of respiratory cycle waveforms to detect pulsus paradoxus more accurately (par. [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device and method in the Siu reference to include a calculation using the ratio of the maximum and minimum amplitude of the pulse oximetry, as taught by Stone and detection of pulsus paradoxus using plethysmographic 
Regarding claims 2 and 17, the Siu, Stone, Mason combination discloses the method of claim 1 and the device of claim 16, wherein the pulse oximetry waveform comprises one or more respiratory cycles (Siu, Figs. 3 (110) and 4 and par. [0040]: …The number of respiratory cycles N in the second waveform 33 obtained at step 120 should be at least two; by way of example, N may be in the range of 3 to 20, or greater).  
Regarding claim 3, the Siu, Stone, Mason combination discloses the method of claim 1, wherein the pulse oximetry waveform within the respiratory cycle comprises at least two cardiac cycles (Siu, Figs. 3 and 4 (step 110) and pars. [0040]: …The number of respiratory cycles N in the second waveform 33 obtained at step 120 should be at least two, [0043]: …the first (pleth) waveform 11 P(t) that includes four pulse beat periods represented by four peaks 310. The pleth waveform P(t) 11 shown in the figure reflects variations in time of the arterial blood pressure of the patient as detected by a plethysmograph… and Mason, Figs. 1A and 1B).  
Regarding claims 4 , 18 and 20, the Siu, Stone, Mason combination discloses the method of claim 1 and the device of claims 16 and the non-transitory computer readable storage medium of claim 19, wherein the (Siu, pars. [0036]: …analyze the pleth waveform P(t)… in particular when it is obtained using a pleth signal measured by a pulse oximeter, [0041]: … the respiratory index RI …computed in this step represents a variation in a magnitude of the pulsatile component of the pleth waveform, and thus may also be viewed as a measure of pulsus paradoxus for the patient):
 identifying, by the device, a maximum amplitude (Siu, Fig. 5 (341a, b))  and a minimum amplitude (Siu, Fig. 5 (342a, b)) of the pulse oximetry waveform within each respiratory cycle of at least two respiratory cycles in the pulse oximetry waveform (Siu, Fig. 3 and par. [0040]: The number of respiratory cycles N in the second waveform 33 obtained at step 120 should be at least two…);  
calculating, by the device, a ratio of the maximum amplitude and the minimum amplitude within the each respiratory cycle (Siu, Fig. 3 and par. [0048]: Comparing the AUCmax and AUCmin values may provide a measure of the respiratory effort or distress for the patient, and/or a measure of pulsus paradoxus…in one embodiment step 130 may include computing a peak-to-valley ratio R.sub.AUC=AUCmax/AUCmin…); and
 calculating, by the device, an average of the ratio within the each respiratory cycle to obtain the oximetry paradoxus (Siu, par. [0048]: …the AUCmax and AUCmin values may be averaged over two or more respiratory cycles…).
Regarding claim 5, the Siu, Stone, Mason combination discloses the method of claim 4, wherein the pulse oximetry waveform within the each respiratory cycle comprises at least two cardiac cycles (Siu, par. [0040]: …The number of respiratory cycles N in the second waveform 33 obtained at step 120 should be at least two; by way of example, N may be in the range of 3 to 20, or greater).  
Regarding claim 6, the Siu, Stone, Mason combination discloses the method of claim 1, wherein the analyzing the pulse oximetry waveform to obtain the oximetry paradoxus comprises (Siu, par. [0039]: …wherein PDP 20 obtains data that define the pleth waveform P(t) 11…This data may be obtained using a suitable plethysmograph, such as the pulse oximeter 10, that is connected to the patient and records plethysmography data therefrom):
selecting, by the device, three respiratory cycles from at least three respiratory cycles in the pulse oximetry waveform (Siu, par. [0040]: …The number of respiratory cycles N in the second waveform 33 obtained at step 120… N may be in the range of 3 to 20, or greater); 
identifying, by the device, a maximum amplitude (Siu, Fig. 5 (341a, b))  and a minimum amplitude (Siu, Fig. 5 (342a, b)) of the pulse oximetry waveform within each respiratory cycle (Siu, Fig. 3, (120) and 5 and par. [0040]: …waveform 33, may be in the form of, or defined by, a time sequence of pulse-beat area values …extending over the plurality of N >1 respiratory cycles; …). 
(Siu, par. [0048]: …the AUCmax and AUCmin values may be averaged over two or more respiratory cycles…). 
Siu fails to disclose calculating, by the device, a ratio of the maximum amplitude and the minimum amplitude within the each respiratory cycle.
However, Stone disclose calculating, a ratio of the maximum amplitude and the minimum amplitude within the each respiratory cycle (pg. 1, see Methods: Phasic respiratory changes in pulse-oximetry waveform amplitude (maxima—minima) were expressed as an expiratory/inspiratory ratio…). This provides the benefit of describing changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions (see pg. 411, Hypothesis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device and method in the Siu reference to include a calculation using the ratio of the maximum and minimum amplitude of the pulse oximetry, as taught by Stone for the purpose of describing changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions. 
Regarding claim 7, the Siu, Stone and Mason combination discloses the method of claim 6, wherein the three respiratory cycles are consecutive  (par. [0048]: …the AUCmax and AUCmin values may be averaged over two or more respiratory cycles…). 
Regarding claim 8, the Siu and Mason combination discloses the method of claim 1, wherein, when the oximetry paradoxus is determined to be equal to or larger than the threshold ([0053]: In one embodiment, PDP 20 may be configured to generate an alarm signal when the respiratory index, or a function thereof, crosses a pre-defined threshold). 
the Siu and Mason combination does not disclose identifying the person as having or suspected as having pericardial tamponade comprises: 
identifying, by the device, the person as having or suspected as having pericardial tamponade with a sensitivity and a specificity. 
However, Stone discloses the identifying the person as having or suspected as having pericardial tamponade comprises (pg. 414, Conclusion section): 
identifying, by the device, the person as having or suspected as having pericardial tamponade with a sensitivity and a specificity (Fig. 3 and pg. 413, 3rd par.). This provides the benefit of describing changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions (see pg. 411, Hypothesis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to determine using a pulsus paradoxus threshold, as taught by Siu and Mason, with identified sensitivity and specificity as taught by Stone, in order to describe changes in respiratory variability in pulse-oximetry in patients with tamponade and pericardial effusions. 
Regarding claims 9-11, Siu and Mason disclose method of claim 8 except wherein: 
the threshold is about 1.24, the sensitivity is about 100%, and the specificity is about 61%;
the threshold is about 1.48, the sensitivity is about 78%, and the specificity is about 93%; and
the threshold is about 1.74, the sensitivity is about 33%, and the specificity is about 93%.
Stone discloses, wherein: 
the threshold is about 1.24, the sensitivity is about 100%, and the specificity is about 61% (Stone, Fig. 3 shows that at a ratio of 1.24, sensitivity is about 100 % and specificity is about 61%) which would provide the benefit of a more accurate diagnosis. 
the threshold is about 1.48, the sensitivity is about 78%, and the specificity is about 93% (Stone, Fig. 3 shows that at a ratio of 1.48, sensitivity is about 78 % and specificity is about 93%).  
the threshold is about 1.74, the sensitivity is about 33%, and the specificity is about 93% (Stone, Fig. 3 shows that at a ratio of 1.74, sensitivity is about 33 % and specificity is about 93%). This provides the benefit of a more accurate diagnosis of clinically significant pericardial tamponade (pg. 413, 2nd col, 3rd paragraph).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining pericardial tamponade using threshold values, as 
Regarding claim 12, the Siu, Stone and Mason combination discloses the method of claim 1, further comprising: outputting, by the device, a warning signal to alert a healthcare provider that the person is identified as having or suspected as having pericardial tamponade when the oximetry paradoxus is determined to be equal to or larger than the threshold (Siu, [0053]: In one embodiment, PDP 20 may be configured to generate an alarm signal when the respiratory index, or a function thereof, crosses a pre-defined threshold).   
Regarding claim 13, the Siu, Stone and Mason combination discloses the method of claim 12, further comprising: providing, by the device, an audio signal or a video signal as the warning signal (Siu, [0062]: … the system 200 may be configured to generate an alarm, such as a sound alarm or a blinking light alarm, when ORI exceeds a pre-defined threshold…).  
Regarding claim 15, the Siu and Stone combination discloses the method of claim 14 except, further comprising:  
performing pulsus paradoxus or echocardiography as the confirmatory diagnostic test.
Mason discloses performing pulsus paradoxus or echocardiography as the confirmatory diagnostic test (Mason, [claim 6]: The method of claim 1, further comprising comparing the plethysmographic waveform and an electrocardiogram (ECG) waveform to confirm the presence of pulsus paradoxus). This provides the benefit of an analysis tool used indicate an abnormality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADREANNE A. ARNOLD/         Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/         Primary Examiner, Art Unit 3792